Citation Nr: 0624575	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for Shy Drager Syndrome, to 
include as claimed as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran's Shy Drager Syndrome was not manifested 
during his active duty service or for many years following 
his discharge from active duty, and is not related to service 
or to any herbicide exposure therein.


CONCLUSION OF LAW

Shy Drager Syndrome was not incurred in or aggravated by 
active service, nor may service incurrence for an organic 
disease of the nervous system be presumed. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in April 2001.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed.Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted April 2001 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, service connection is not warranted on this 
claim.  Therefore, neither the degree of disability nor the 
effective date of an award will be assigned in this case.  
Any lack of notice as to these matters constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  Factual Background

The veteran has contended that service connection should be 
granted for Shy Drager Syndrome because of his exposure to 
herbicides while serving in Vietnam.  

Service personnel records show that the veteran served in 
Vietnam from September 1968 to November 1970, and his 
decorations included the Vietnam Campaign Medal and the 
Vietnam Service Medal.  

The veteran's service medical records include his October 
1967 enlistment examination report showing a normal clinical 
neurological evaluation.  His November 1970 separation 
examination report similarly shows a normal clinical 
neurological evaluation.  No neurological abnormalities are 
suggested by any findings in the service medical records.

VA outpatient records from VA clinics in California from 
October 1999 to September 2000 show evaluation and treatment 
for the veteran's complaint diagnosed as Shy Drager Syndrome.

An October 1999 VA neurology clinic medical record states 
that the veteran gradually noticed about one to one and one-
half years before that he limped on his right leg and had a 
reduced right arm swing.  About three to four months prior to 
this visit, he also noticed generalized weakness over his 
right upper extremity and six months before he gradually 
noticed blurred vision over the right eye.  Beginning about a 
year prior to this visit, the veteran became more 
constipated.  Impotence was noted two years before.  
Assessment of a VA staff physician was to the effect the 
veteran's history and examination findings were suggestive of 
an upper motor neuron lesion localized to the brain or the 
cervical spine.

A December 1999 VA neurosurgery clinic medical record 
reflects a referral for the veteran who complained of right 
neck, arm and shoulder pain with subjective arm weakness over 
the past five to six months.  For the past two years, the 
veteran was aware of a right leg limp.  He also complained of 
constipation and erectile dysfunction.  The staff 
neurosurgeon did not view any neurological indication in this 
case and suggested the veteran be evaluated for early 
"frozen shoulder" syndrome.

A January 2000 VA outpatient medical record states the 
veteran's pain in his right leg had now moved in the past 
four months to his right arm.  The right hand was weak and 
had occasional tremulousness.  The veteran reported a feeling 
of dragging his right leg and feeling off balance.  Erectile 
dysfunction was noted in 1998 and he had constipation for the 
past six months.  A slightly decreased range of motion was 
noted for his right arm, though he was able to externally and 
internally rotate the arm.  

An April 2000 VA outpatient record reflects the veteran's 
telephone call to a VA Medical Center where he sought 
admission for intermittent extreme dizziness; right arm pain 
and numbness; and a limp.  The veteran related he had become 
progressively worse over the previous three to four weeks.

Another April 2000 VA outpatient medical record reflects that 
the veteran, who is right handed, began limping on his right 
side about two to two and one-half years before.  There was 
no pain, numbness, tingling, or preceding known injury or 
prior problems.  The veteran limped ever since.  The veteran 
walked without falling and did not use any assistive device.  
Six to seven months previously, the veteran developed pain in 
the right lateral aspect of the neck, and pain inside the 
right shoulder and under the right armpit.  These pains 
always occurred together, with the exception that the armpit 
pain disappeared about one to two months before this visit.  
Pain remained intermittent.  Also about five to six months 
before this visit the veteran complained the whole right 
upper extremity was cold which lasted for hours and occurred 
at any time.  Since about seven months before, his whole 
right arm and his right lower extremity shook, if he tilted 
his body a certain way.  Occasional constipation was noted.  
A neurosurgeon who interpreted the brain scan noted it was 
unremarkable, and that right neck, shoulder, and arm pain 
were of uncertain etiology, with left C5-6 disc protrusion 
and right T7-8 disc protrusion, without abnormal cord signal 
of uncertain relationship to the veteran's symptoms.  X-rays 
of the cervical spine showed degenerative disc disease of C5-
6 while x-rays of the thoracic and lumbar spine were normal.  
X-rays of the right shoulder revealed no fractures, 
dislocation or degenerative joint disease.  Variable shaking 
of the right hand was noted as was a very slight limp on the 
right side, with a pause during stride length, without any 
complaints of pain.

A third April 2000 VA outpatient medical record states the 
veteran is right hand dominant.  It was noted the veteran 
complained about his vision which he claimed was worse after 
his optometrist prescribed a new pair of glasses.  It also 
was noted the VA Neurology Service had not discovered any 
etiology from the veteran's neurological workup.  The 
suspicion of an early Parkinsonian plus syndrome was noted.  

A June 2000 VA outpatient medical record noted that the 
veteran's right-sided weakness was of unclear etiology.  The 
veteran reported his dizziness, which began in February, was 
worse.  He also complained of blurred vision over the right 
eye.  A doctor in the eye clinic was reported to have noted 
that the veteran's symptoms were correctable with the use of 
glasses and he did not discover any specific neurological 
lesions for the veteran's symptoms.

On examination, the veteran's cranial nerves II through XII 
were intact, except that he had a reduced right shoulder 
shrug.  On cerebellar examination, finger-to-nose-to-finger 
test was performed slowly over the right upper limb.  Rapid 
tapping of the right index finger on the thumb was slow.  On 
motor examination, tone was increased in the right upper 
limb.  Hyperreflexia also was noted over the right upper and 
lower limb.  There was no ankle clonus and plantar response 
was flexor bilaterally.  On gait testing, the veteran still 
had a reduced right arm swing with a right limp.  Assessment 
was suggestive of a possible extrapyramidal syndrome.  The 
possibility of a Parkinsonian plus syndrome was noted.  

Another June 2000 VA outpatient medical record reflects a 
second opinion concerning whether the veteran had a 
Parkinsonian plus syndrome.  The veteran told a VA staff 
neurologist that about three years before he began to notice 
weakness in the right leg which caused a limp.  Soon after, 
the veteran noticed the feeling of weakness in his right arm, 
mainly a decreased right arm swing.  There was some tingling 
and numbness in the right arm and leg.  Symptoms gradually 
progressed until about four months before this report the 
symptoms seemed to have accelerated.  The veteran related 
that he could no longer write, that he noticed some 
occasional right eyelid drooping, but no facial numbness or 
other abnormalities.  About two to three years ago, he became 
impotent, and he was constipated for two years.  The veteran 
had bladder incontinence for three years.  He said he felt 
light-headed when up, but the staff neurologist noted this 
was really a feeling of imbalance.  There was no fainting.  
The veteran had an occasional tremor of the right hand when 
it was in a certain position and held out.  There was no loss 
of visual acuity or change in voice, memory, or thinking.  
There were no symptoms on the left side of his body.  There 
was no history of heavy alcohol or drug use.  Impression was 
multiple system atrophy, specifically Shy Drager Syndrome.  
Other possibilities included corticobasal ganglionic 
degeneration with very focal right-sided findings and an 
increase in reflexes, and perhaps neurosyphilis.  The staff 
neurologist doubted the veteran had true Parkinson disease.  
It was noted a Wilson disease should be considered.  It was 
noted the veteran did not seem to have hemiatrophy of the 
left side of the brain.

An August 2000 VA outpatient medical record indicated the 
veteran was dizzy for the previous six months, and that this 
worsened when he stood up.  Syncope was never recorded.  It 
was noted this condition worsened during the day compared to 
the morning.  Neurology suggested Shy Drager Syndrome as a 
diagnosis in preliminary anatomic diagnosis.  Administration 
of a suggested antiviral agent was deferred because of 
orthostatic hypotension issues.  Impotence was noted as a 
problem since Shy Drager Syndrome began.  

A September 2000 VA outpatient medical record reflects that 
the veteran was seen in June 2000 for evaluation of a 
possible Parkinsonian plus syndrome.  The record states the 
veteran had symptoms of off balance and still had a reduced 
right arm swing with a right limp.  No off balance was noted 
during gait testing.  

A September 2003 assessment of the veteran for post-traumatic 
stress disorder (PTSD), undertaken in Canada while the 
veteran was living there, states that he had a Parkinson-like 
illness which began about seven years before this assessment.  
The physician explained that the veteran probably began with 
a limp about 1993, which he did not notice at first though it 
was pointed out to him.  The veteran also began not to be 
able to swing his right arm.  At the time of this report, the 
veteran became dizzy and walked with a cane.  His walking was 
described as very labored and the veteran had to be assisted 
by his wife.  His gait was described as somewhat like one 
would expect to see in a person with significant cerebral 
palsy.


III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  Service connection also may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Also, certain diseases, 
including organic diseases of the nervous system may be 
presumed to have been incurred during service if the veteran 
manifested the disease to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam Era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Based on the veteran's service in the Republic of Vietnam 
during the Vietnam Era, he is presumed to have been exposed 
to Agent Orange.  However, his claimed disability--Shy Drager 
Syndrome--is not on the list of presumptive disabilities due 
to exposure to Agent Orange.  Therefore, the presumptive 
regulations for service connection due to Agent Orange 
exposure are inapplicable.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309, 3.313.  

Direct service connection is not indicated either as the VA 
outpatient medical records indicate doctors could not 
determine the etiology of the veteran's Shy Drager Syndrome.  
As noted above, the veteran's service medical records are 
devoid of complaints or treatment related to Shy Drager 
Syndrome and in fact show a normal neurological clinical 
evaluation at separation examination in November 1970.  
Moreover, it is not until many years after service that this 
condition was diagnosed.  According to the record, Shy Drager 
Syndrome was not suggested as a possible diagnosis until 
approximately June 2000.  Indications of Multiple Systems 
Atrophy that the veteran began to manifest, such as 
constipation, impotence, and weakness on the right side of 
his body, do not appear in the record until the late 1990s.

While consideration has been given to the veteran's 
disagreement with the view that only certain diseases can be 
service connected due to exposure to Agent Orange and the 
suggestion in his medical records regarding a relationship 
between Shy Drager Syndrome and parkinsonism/Parkinson's 
Disease, these contentions do not support the veteran's 
claim.  Although Parkinson's Disease shares several clinical 
features with that of Shy Drager Syndrome, it is a separate 
disease.  Even more significant is the fact that VA 
specifically has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for Parkinson's disease and parkinsonism.  See Notice, 59 
Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).

Similarly, VA's definition of acute and subacute peripheral 
neuropathy is a very narrow one.  That is, it means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  In 
fact, VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for peripheral neuropathy, except for the narrow definition 
described above.  Consequently, any speculative opinion 
regarding a possible connection between the veteran's 
autonomic neuropathy and Agent Orange exposure on the basis 
that peripheral neuropathy has been so linked, is afforded 
even less weight when considering the VA's very narrow 
definition of peripheral neuropathy.  Put another way, VA has 
found based on extensive research that no link exists between 
Agent Orange exposure and chronic persistent peripheral 
neuropathy.  

In conclusion, the weight of evidence establishes that the 
veteran's current Shy Drager Syndrome began many years after 
service and was not caused by any incident of service, 
including exposure to Agent Orange.  The Board finds that the 
claimed conditions were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection for Shy Drager Syndrome, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for Shy Drager Syndrome, to include as 
claimed as due to exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


